Case 1:17-cv-00490-MSM-PAS Document 74 Filed 07/28/20 Page 1 of 2 PageID #: 533




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 STEPHEN MELISE,                              :
          Plaintiff                           :
                                              :
 v.                                           :      C.A. No.: 1:17-cv-00490-MSM-PAS
                                              :
 COYNE-FAGUE, et al.                          :
          Defendants                          :

                         PLAINTIFF’S MOTION FOR SANCTIONS

        Plaintiff hereby moves this Court to issue sanctions against Defendants in the form of an

 order requiring Defendants to pay the counsel fees and costs of responding to their Motion for a

 Stay due to their willful and intentional refusal to comply with discovery requests and continuous

 pressing of frivolous arguments. As grounds therefore, and in support thereof, Plaintiff refers

 this Court to further argument provided in Plaintiff’s memorandum in support of his objection to

 State Defendants’ motion for a state an in support of his motion for sanctions, filed

 simultaneously herewith.

        WHEREFORE, Plaintiff respectfully prays that this Court grant Plaintiff’s motion and

 order State Defendants to pay the counsel fees and costs of responding to their Motion for a Stay

 as a sanction for Defendants’ willful and intentional refusal to comply with discovery requests

 and requiring Plaintiff to respond to numerous frivolous arguments.


                                                             Plaintiff,
                                                             By his attorney,

 Dated: July 28, 2020                                        /s/ Chloe A. Davis____
                                                             Chloe A. Davis, Esq. Bar No. 9334
                                                             Sinapi Law Associates, Ltd.
                                                             2374 Post Road, Suite 201
                                                             Warwick, RI 02886
                                                             Phone: (401) 739-9690
                                                             Email cad@sinapilaw.com

                                            Page 1 of 2
Case 1:17-cv-00490-MSM-PAS Document 74 Filed 07/28/20 Page 2 of 2 PageID #: 534




                                       CERTIFICATION


 Jeffrey G. Latham, Esquire                   Justin J. Sullivan, Esquire
 Christine A. Stowell, Esquire                Lauren E. Hill, Esquire
 Tate & Latham                                Department of the Attorney General
 40 Westminster Street, Suite 350             150 South Main Street
 Providence, RI 02903                         Providence, RI 02903
 (401) 421-7400                               401-274-4400
 jlatham@tatelawri.com                        jjsullivan@riag.ri.gov
 cstowell@tatelawri.com                       lhill@riag.gov


 I hereby certify that on July 28, 2020, a true copy of the within was filed electronically via the
 Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
 the Court’s electronic filing system and the filing is available for viewing and downloading from
 the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
 by electronic means.

                                          /s/ Chloe A. Davis____




                                            Page 2 of 2
